Citation Nr: 0632443	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-10 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation benefits for nerve damage of 
the low back pursuant to the provisions of 38 U.S.C.A. § 1151 
as a result of VA hospitalization and surgery.

2.  Entitlement to compensation benefits for impotence 
pursuant to the provisions of 38 U.S.C.A. § 1151 as a result 
of VA hospitalization and surgery.

3.  Entitlement to service connection for melioidosis.

4.  Entitlement to service connection for a disability 
manifested by antibiotic reaction.

5.  Entitlement to an initial rating in excess of 20 percent 
for a disability of the left lower extremity.




REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The veteran testified at a Board hearing held at the RO in 
May 2003.  A transcript (T) of the hearing was associated 
with the claims file.  Thereafter, in December 2003, the 
Board remanded the case to the RO for further development.  
The case was recently returned to the Board.

The issues of entitlement to compensation benefits for nerve 
damage of the low back pursuant to the provisions of 38 
U.S.C.A. § 1151 as a result of VA hospitalization and 
surgery, entitlement to compensation benefits for impotence 
pursuant to the provisions of 38 U.S.C.A. § 1151 as a result 
of VA hospitalization and surgery, entitlement to service 
connection for melioidosis, and entitlement to service 
connection for a disability manifested by antibiotic reaction 
are addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The left lower extremity disability is manifested by 
recurrent foot drop, anesthesia of the dorsum of the foot and 
toes, persistent pain and the inability to stand on the toes 
that more nearly approximates complete paralysis of the 
common peroneal nerve.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for a 
disability of the left lower extremity have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.123, 4.124, 4.124(a), Diagnostic Code 8521 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, and is applicable to the appeal.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The appeal for an increased initial rating arose from a 
September 2000 RO rating decision that assigned the initial 
evaluation and effective date for the left common peroneal 
nerve disability.  The October 2004 RO letter issued pursuant 
to the December 2003 Board remand informed him of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of his initial rating claim that had not 
been obtained.  It emphasized relevant evidence and invited 
the veteran to provide any evidence or information he had 
pertaining to the claim.  The correspondence advised him of 
the evidence he needed to submit.  The VCAA-directed letter 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication of the claim and as a 
result the timing of the notice does not comply with the 
express requirements of the law as interpreted in Pelegrini.  
As explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA directed 
letter in October 2004 had a specific reference on page 3 
that the Board finds fairly represented the content of the 
"fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Furthermore, as 
the Board is granting the maximum schedular rating for the 
entire period any deficiency in the comprehensive VCAA notice 
regarding the effective date and initial rating elements for 
compensation claims is harmless.  In addition, the veteran 
had already established entitlement to compensation and he 
was awarded an effective date in 1991 and an initial rating 
through the September 2000 RO decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records, private medical treatment records and VA 
medical examinations, most recently in May 2005, that are 
relevant to the initial rating issue.  Furthermore, the 
veteran testified at a Board hearing.  His recently received 
correspondence was directed to additional evidence regarding 
the claims for service connection and in that correspondence 
he did not indicate there was any additional evidence to 
submit with respect to the left common peroneal neuropathy.  
Thus, the Board finds the development is adequate when read 
in its entirety, and it satisfied the obligations established 
in the VCAA and the Board remand.  The duty to assist having 
been satisfied, the Board will turn to a discussion of the 
issue on the merits.


Analysis

The RO rating decision in September 2000 granted entitlement 
to disability compensation under 38 U.S.C.A. § 1151 for a 
disability of the left lower extremity.  The RO rated the 
disability as residuals of common peroneal nerve damage and 
assigned an initial 20 percent disability evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8521, effective December 
23, 1992.  The veteran appealed the initial rating 
determination.  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  
The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. § 3.400, which provide that 
the effective date shall be the date of claim or date 
entitlement arose, whichever is later, or unless otherwise 
provided, on the basis of facts found.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve. The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2006).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Complete paralysis of external popliteal nerve (common 
peroneal) characterized by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes shall be rated 40 
percent.  Severe incomplete paralysis shall be rated 30 
percent.  Moderate incomplete paralysis shall be rated 20 
percent.  Mild incomplete paralysis shall be rated 10 
percent.  Diagnostic Code 8521.  Rate neuritis as Diagnostic 
Code 8621 and neuralgia as Diagnostic Code 8721.  Foot, loss 
of use of rate 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167.

The December 1991 VA neurology clinic report noted throbbing 
pain in the left foot and that motor power was intact with 
decreased sensation on the dorsum of the left foot.  There 
was no atrophy, a normal gait and coordination and 
symmetrical reflexes.  The report of a VA hospitalization in 
March 1992 noted only that at times he complained of left leg 
pain.  

The VA clinical records show in February 1992 the veteran had 
good sensation on the legs and feet but could not walk on the 
toes of the left foot, although he was able to walk with good 
stability.  In November 1992 the veteran complained of left 
leg pain and left great toe pain and the examiner noted he 
could not walk on toes of the left foot due to pain.  In May 
1993 a clinician reported paresthesia and dysesthesia 
secondary to nerve injury.  A VA clinician in June 1993 noted 
leg pain being complained of among other complaints in 
summarizing the veteran's medical history.  In August 1993 
his complaint of left foot pain that was assessed as sensory 
related paresthesia, not motor.  

A VA examiner in July 1996 noted the evaluation during the 
1991 admission post surgery confirmed left common peroneal 
neuropathy for the reported weakness in dorsiflexion of the 
left foot and the left great toe, and lack of neurology 
follow-up records.   

The VA examiner in January 1997 noted the complaint of the 
left ankle giving out and that the veteran was able to walk 
150 feet without stopping with left leg brace on.  He was 
fitted with rubber shoes that improved his ability to walk.  
The foot pain which he described as a "pins and needles" 
sensation was worse with extended periods of walking.  He had 
a molded "AFO" in place on the left foot.  The examiner 
noted no gross abnormalities were present between the right 
leg and the left leg and the calves and ankles had equal 
circumference.  The motor examination showed an inability to 
put weight on his toes or left forefoot.  The sensory 
examination showed hypesthesia of the medial third of the 
left foot on the dorsal aspect.  He had an absent left ankle 
jerk.  The examiner's diagnosis was peripheral neuropathy in 
the distribution of the sciatic tibial division which 
coincided with difficulty walking of the left foot but it was 
inconsistent with the electrodiagnostic findings in 1991 or 
weak dorsiflexion on examination in 1991. 

The record contains a private electrodiagnostic study in 
November 1997 that showed motor and sensory reduction in the 
left peroneal/extensor digitorum with changes most likely old 
mild L5 and S1 radiculopathy.  An October1997 physical 
therapy evaluation noted complaints of the left leg giving 
out, the use of a walker and wheelchair, a temperature 
difference in the left leg, and foot dragging with 
ambulation.

A VA examiner in November 1997 noted the veteran's complaint 
of pain radiating from the toes to the knee on the left side.  
The veteran wore an ankle stabilizer.  There was a to common 
peroneal nerve palsy being shown on a recent 
electrodiagnostic study.  He was in a wheelchair wearing a 
left ankle brace.  There was no muscle atrophy or any 
fasciculations of the leg or the foot.  He could rise up on 
toes and heels but could not fully put down the toes and 
could not put weight on the toes.  He had minimal 
dorsiflexion of the foot, and sensation was good but he had 
some hypesthesia in the left peroneal distribution.  There 
was no foot drop but there was an absent to trace left ankle 
reflex.  This was assessed as mild left peroneal nerve 
neuropathy with residual decreased strength.  The report 
referred to the relevant findings of peroneal neuropathy from 
evaluations late in 1991.  VA clinical records showed normal 
left ankle range of motion during physical therapy at that 
time.  There was the impression that left foot drop was 
related to positioning during the surgical procedure.  He 
reportedly had good endurance with left foot discomfort 
limiting the distance he could ambulate at times.  

The record contained other reports showing in June 1994 that 
the veteran walked with a "right" foot drop.  Late in 1997 
there was a neurodiagnostic study interpreted as consistent 
with left common peroneal nerve palsy (neuropathy).  Private 
treatment reports included an evaluation in January 1998 that 
noted left foot drop and sensory neuropathy of the left foot 
dorsum, full range of motion and equal strength and power in 
all extremities and a normal gait.  This was assessed as 
peripheral neuropathy of the forefoot and left foot drop.  In 
February 1998 foot drop was noted by history.  He wore a 
rocker shoe.  His complaint was decreased sensation in the 
left foot and foot drop.  Objectively he moved all 
extremities with equal strength and full range of motion. The 
assessment included peripheral neuropathy of the left 
forefoot and foot drop

The report of a VA hospitalization in March 2002 noted the 
veteran was unable to stay on his feet for long periods of 
time and he stayed an ambulated most of the time in a wheel 
chair.  A list of complaints noted in a May 2003 clinical 
record entry included left foot pain with 150 feet of 
walking.  

The VA examiner in May 2005 reviewed the record noting the 
November 1991 electrodiagnostic confirmation of left common 
peroneal nerve palsy and the current complaint of left leg 
numbness and varying pain levels.  The veteran used high top 
shoes and he used a scooter for any significant distance.  He 
had little walking ability due to left foot pain, and it was 
difficult for him to push off on the left foot.  The examiner 
noted a marked decrease in hair growth in the peroneal 
distribution that was greater on the left.  There was no 
obvious weakness with inversion or eversion of the foot.  He 
had good movement and strength of the toes, very subtle 4+/5 
dorsiflexion weakness and an area of paresthesia in and 
around the top part of the foot to the lateral aspect of the 
ankle.  With the special orthotic high top shoes he was able 
to walk ten steps without any significant difficulty and he 
was able to perform a short tandem walk.  The examiner stated 
the examination showed a fairly decent recovery from the left 
peroneal neuropathy, however secondary to pain dysesthesia 
and subtle weakness the veteran was essentially functionally 
wheelchair or scooter-bound.  

The veteran complains that he wears specialized shoes and 
inserts and the left foot a lot, that he has temperature 
changes in leg, that he experiences a needle like sensation, 
and that he uses a wheel chair if going a long distance.  His 
hearing testimony is essentially in accord with his written 
statement in August 2001, and he stated that he had foot drop 
(T 21-25).  The testimony is not inconsistent with the well 
developed record of medical treatment. 

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher initial 
evaluation is warranted.  The symptoms, overall, appear to 
reflect more closely the corresponding percentage evaluation 
of 40 percent under Code 8521.  The rating scheme applied 
does not require a mechanical application of the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in more than a 20 percent evaluation that 
contemplates a moderate disorder due to incomplete paralysis.  
The next higher evaluation, 30 percent, is provided for 
severe incomplete paralysis.  These ratings appear to 
contemplate manifestations more wholly sensory or with an 
additional minimal motor component.  However, from the 
comprehensive examinations on file, it seems fair to 
characterize the impairment as appreciably motor with a 
substantial sensory component.  

The Board cannot overlook the repeated reference to left foot 
drop in VA and private treatment reports, although this is 
not a consistent finding as reflected on the 2005 
examination.  He is entitled to the benefit of the doubt on 
the existence of foot drop.  Furthermore, the VA examiner in 
2006 concluded after a review of the record that the veteran 
was essentially unable to ambulate without aid of a scooter 
or wheelchair on account of pain dysesthesia and subtle 
weakness.  Overall, the Board believes based on the facts 
found that complete paralysis under the rating scheme for the 
common peroneal nerve more nearly coincides with the level of 
objective manifestations beginning late in 1991.  This is the 
maximum schedular evaluation for a disability below the knee.  
38 C.F.R. § 4.63.


ORDER

Entitlement to an initial rating of 40 percent for a 
disability of the left lower extremity is granted, subject to 
the regulations governing the payment of monetary awards.


REMAND

The veteran claims of entitlement to compensation benefits 
for nerve damage of the low back pursuant to the provisions 
of 38 U.S.C.A. § 1151 as a result of VA hospitalization and 
surgery, entitlement to compensation benefits for impotence 
pursuant to the provisions of 38 U.S.C.A. § 1151 as a result 
of VA hospitalization and surgery, entitlement to service 
connection for melioidosis, and entitlement to service 
connection for a disability manifested by antibiotic 
reaction.

In June 2006, the Board received correspondence from the 
veteran through his representative advising the Board that he 
had upcoming appointments concerning "testing for the 
conditions on which I am claiming service connection" at the 
"Danville VA Medical Center/Peoria OPC".  He requested that 
all VA records from this facility and the VA Medical Centers 
in Indianapolis, and St. Louis (John Cochran and Jefferson 
Barracks) be obtained to support his claims for service 
connection.  The reports of upcoming treatment at the 
Danville VA Medical Center are undoubtedly relevant to the 
claims for service connection and the veteran asked that they 
be obtained.  However, it s not clear from the recent 
correspondence whether there are additional records of recent 
or prior treatment at the VA facilities he mentioned which 
have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AMC should assist the veteran in obtaining 
all relevant medical evidence regarding treatment 
for nerve damage of the low back, impotence, 
melioidosis, and a disability manifested by 
antibiotic reaction at the VA Medical Centers in 
Indianapolis, and St. Louis (John Cochran and 
Jefferson Barracks) and in Danville, Illinois 
which have not been previously associated with 
the claims file.  If records sought are not 
obtained, the RO should notify the veteran of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken. Once obtained, all 
records must be permanently associated with the 
claims folder.

2.  When the above development has been completed 
and the RO has complied with the notice and duty 
to assist provisions of 38 C.F.R. § 3.159, to 
include the appropriate time period for receipt 
of additional information or evidence, the RO 
should review the expanded record and 
readjudicate the issues of entitlement to 
compensation benefits for nerve damage of the low 
back pursuant to the provisions of 38 U.S.C.A. § 
1151 as a result of VA hospitalization and 
surgery, entitlement to compensation benefits for 
impotence pursuant to the provisions of 38 
U.S.C.A. § 1151 as a result of VA hospitalization 
and surgery, entitlement to service connection 
for melioidosis, and entitlement to service 
connection for a disability manifested by 
antibiotic reaction.  If any benefit sought 
remains denied, a supplemental statement of the 
case (SSOC) should be issued and the veteran and 
his representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further appellate 
review.  The SSOC must contain notice of all 
relevant actions taken on the claim, including a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal. 
              
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


